Dismissed and Memorandum Opinion filed January 13, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00994-CV
____________
 
TONYA D. ROBINSON, Appellant
 
V.
 
BECKFORD PLACE APARTMENTS, Appellee
 

 
On Appeal from the County Civil Court
at Law No. 3
Harris County, Texas
Trial Court Cause No. 970039
 

 
M E M O R
A N D U M   O P I N I O N
According to information provided to this court, this appeal
is from a judgment signed October 5, 2010.  The appellate filing fee has not
been paid.  On November 4, 2010, the court notified appellant that the filing
fee was past due.  The fee was not paid, and no response to the court’s notice
was filed.
In addition, no clerk’s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  On December 10, 2010,
notification was transmitted to all parties of the court’s intention to dismiss
the appeal for want of prosecution unless, within fifteen days, appellant paid
or made arrangements to pay for the record and provided this court with proof
of payment.  See Tex. R. App. P. 37.3(b).  No response was filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Seymore, Boyce and Christopher.